Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 10/27/21. 
Response to Amendment
The examiner acknowledges the amendment of claims 1,7-8,16, and the cancellation of claims 6,10-13.

Response to Arguments
The applicant argument regarding the inherent gesture regarding the limitation of the inherent gesture of a decelerating walk is moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim recites the limitation of “The seamless access control system set forth in claim 1”. Claim 7 does not further limit the seamless access control system of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBates et al. US Patent 10,108,272 in view of Buttolo et al. US Patent Application Publication 20170278330. 


Regarding claim 1, DeBates teaches a seamless access control system comprising:
a local access assembly adapted to operate between an access state and a no access state, the local access assembly including a controller to effect actuation between the access state and the no-access state, and a signal receiver (door lock operate between locked and unlocked state, col. 6 lines 49-65);
a wearable mobile device worn by a user, the wearable mobile device including an inertial measurement unit (IMU) sensor system configured to detect a performed inherent gesture performed by the user, wherein the performed inherent gesture is at least a portion of a user exercise to gain entry (col. 1 lines 62-col. 2 line 7, col. 2 lines 32-56);



one or more processors configured to receive the performed inherent gesture from the IMU sensor system, and execute the application to compare the performed inherent gesture to the preprogrammed inherent gesture, and thereby conditionally output a command signal to the controller of the local access assembly via the receiver to effect actuation from the no-access state to the access state, and prior to completion of the user exercise to gain entry (col. 4 lines 5-61, col.6 lines 49-54). DeBates is silent on teaching the inherent gesture includes a decelerating walk by the user. Buttolo et al. in an analogous art teaches detecting the gesture of a decelerating walk by the user by recognizing the motion pattern of a user and detecting the stopping of a person in front of the vehicle door (paragraph 06).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of DeBates as disclosed by Buttolo because the system of DeBates provide the means for gaining access through a door based on the detected gesture without physically engaging the door detects the gesture of a user approaching and the gesture of a decelerating walk by the user by recognizing the motion pattern of a user and detecting the stopping of a person in front of the vehicle door represent a reliable and efficient means of detecting a user intent on gain access. 

Regarding claim 2, DeBates teaches the receiver is a transceiver and the local access assembly is configured to broadcast a beacon signal, and the wearable mobile device is configured to detect the beacon signal to establish authentication and the location of the local access assembly (col. 2 lines 57-65, col. 3 lines 19-38).

Regarding claim 3, DeBates teaches the local access assembly includes a short range communication device adapted to generate and broadcast the beacon signal via the transceiver (col. 3 lines 26-53).

Regarding claim 4, DeBates teaches the beacon signal (wireless signal transmitted from the lock to the wearable device) is Bluetooth (col. 3 lines 19-25).
Regarding claim 14, Debates teaches the wearable mobile device includes the one or more storage mediums and the one or more processors (fig. 2).
Regarding claim 16, DeBates teaches a method of operating a seamless access control system comprising: performing an exercise by a user of a wearable mobile device (col. 2 lines 33-56), and toward

opening of a door secured by an access assembly (col. 2 lines 8-25);

sensing initial portions of the exercise as an inherent gesture by an inertial motion unit (IMU) sensing system of the wearable mobile device (col. 1 lines 62-col. 2 line 7, col. 2 lines 32-56);

outputting a wireless command signal to the access assembly; actuating the access assembly from a no-access state to an access state; competing the performance of the exercise by the user; and sensing the completion of the exercise by the IMU sensing system to confirm accurate sensing of inherent gesture (col. 1 lines 62-col. 2 line 7, col. 2 lines 32-56). DeBates is silent on teaching the inherent gesture includes a decelerating walk by the user. Buttolo et al. in an analogous art teaches detecting the gesture of a decelerating walk by the user by recognizing the motion pattern of a user and detecting the stopping of a person in front of the vehicle door (paragraph 06).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of DeBates as disclosed by Buttolo because the system of DeBates provide the means for gaining access through a door based on the detected gesture without physically engaging the door detects the gesture of a user approaching and the gesture of a decelerating walk by the user by recognizing the motion pattern of a user and detecting the stopping of a person in front of the vehicle door represent a reliable and efficient means of detecting a user intent on gain access. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBates et al. US Patent 10,108,272 in view of Buttolo et al. US Patent Application Publication 20170278330 and further in view of Boettcher et al. US Patent Application Publication 20160037346.
Regarding claim 5, DeBates is silent on teaching the application includes a received signal strength indicator (RSSI) module configured to utilize the beacon signal to measure the approach of the wearable mobile device to the access assembly. Boettcher et al. in an analogous art teaches the application includes a received signal strength indicator (RSSI) module configured to utilize the beacon signal to measure the approach of the wearable mobile device to the access assembly (paragraph 09). 
It would have been obvious to one of ordinary skill in the art to modify the system of DeBates in view of Buttolo as disclosed by Boettcher at the time of the invention because DeBates provides for the determining of the distance between the wearable and the device to be controlled and signal strength measurement represents an efficient and reliable means of determining the distance between two devices. 





Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBates et al. US Patent 10,108,272 in view of Tu et al. US Patent Application Publication 20160018872.


     Regarding claim 8, DeBates teaches a seamless access control system comprising:

a local access assembly adapted to operate between an access state and a

a wearable mobile device worn by a user, the wearable mobile device including an inertial measurement unit (IMU) sensor system configured to detect a performed inherent gesture performed by the user, wherein the performed inherent gesture is at least a portion of a user exercise to gain entry (col. 1 lines 62-col. 2 line 7, col. 2 lines 32-56);
one or more electronic storage mediums configured to store an application
and a preprogrammed inherent gesture indicative of the performed inherent gesture (col. 2 lines 50-56, col. 4 lines 5-21); and

one or more processors configured to receive the performed inherent gesture
from the IMU_sensor system, and execute the application to compare the performed inherent gesture to the preprogrammed inherent gesture, and thereby conditionally output a command signal to the controller of the local access assembly via the receiver to effect actuation from the no-access state to the access state, and prior to completion of the user
exercise to gain entry (col. 4 lines 5-61, col.6 lines 49-54). DeBates is silent on teaching the wearable mobile device is a smartwatch worn by the  user proximate to a hand of the user and, wherein the inherent gesture includes lifting of a door handle of a door secured by the access assembly. Tu et al. in an analogous art teaches a smartwatch worn by the user proximate to a hand of the user for detecting gesture (paragraph 06-07, 22-24). Tu et al. teaches detecting the gesture of twisting a door handle (the twisting of the door handle is equivalent to the inherent gesture of lifting the door handle) of a door secured by the access assembly (paragraph 054). 
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBates et al. US Patent 10,108,272 in view of Tu et al. US Patent Application Publication 20160018872 and further in view of Boettcher et al. US Patent Application Publication 20160037346.
Regarding claim 9, DeBates is silent on teaching the wearable mobile device includes a magnetometer adapted to detect a signature indicative of the hand grabbing the door handle, wherein the inherent gesture includes the signature. Boettcher in an analogous art teaches the use of a magnetometer for detecting gesture (paragraph 066) and the gesture includes grabbing of a door handle of a door secured by the access assembly (col. 9 lines 8-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of DeBates in view of Tu et al. as disclosed by Boettcher because DeBates teaches the use of sensors such as accelerometer and gyroscope for detecting gestures and Boettcher teaches that magnetometer can be used as an alternative to the accelerometer or gyroscope for detecting gesture.







15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBates et al. US Patent 10,108,272 in view of Buttolo et al. US Patent Application Publication 20170278330in and further view of Rosewall US Patent Application Publication 20160187995.
Regarding claim 15, DeBates is silent on teaching the application includes a confirm ground truth module configured to confirm completion of the user exercise to gain entry after confirmation of the inherent gesture and actuation of the access assembly from the no-access state to the access state. Rosewall in an analogous art teaches the application includes a confirm ground truth module configured to confirm completion of the user exercise to gain entry after confirmation of the inherent gesture and actuation of the access assembly from the no-access state to the access state (paragraph 042).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Debates in view of Buttolo as disclosed by Rosewall because such modification provide an improvement over the system of Debates by proving an indication of the successful completion of the access control command and allows corrective measures to be implemented when the command is not completely executed. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683